    Case: 4:20-cv-01227-JAR Doc. #: 46 Filed: 10/12/20 Page: 1 of 3 PageID #: 2342




                          IN THE UNITED STATES DISTRICT COURT
                              FOR THE EASTERN DISTRICT OF
                               MISSOURI EASTERN DIVISION


    TAMIA BANKS, et al.,                                                   Civil Action No.

                                    Plaintiffs,                            4:20-cv-01227

          v.

    COTTER CORPORATION,
    COMMONWEALTH EDISON COMPANY, DJR
    HOLDINGS, INC. f/k/a FUTURA COATINGS,
    INC., and ST. LOUIS AIRPORT AUTHORITY,
    A DEPARTMENT OF THE CITY OF ST. LOUIS

                                    Defendants.


    COTTER CORPORATION (N.S.L),

                                    Third-Party Plaintiff,

          v.

    MALLINCKRODT LLC, EVERZINC USA INC.,
    BRIDGETON LANDFILL, LLC, REPUBLIC
    SERVICES, LLC, ALLIED SERVICES, LLC,
    WESTLAKE LANDFILL, INC., and ROCK
    ROAD INDUSTRIES, INC.,

                               Third-Party Defendants.


                    NOTICE OF SUGGESTION OF PENDENCY OF
               BANKRUPTCY AND AUTOMATIC STAY OF PROCEEDINGS

         PLEASE BE ADVISED that on October 12, 2020, Mallinckrodt plc and its affiliated

debtors (collectively, the “Debtors”)1 commenced bankruptcy cases in the United States



1
        A complete list of the Debtors in these Chapter 11 Cases may be obtained on the website of the Debtors’
claims and noticing agent at http://restructuring.primeclerk.com/Mallinckrodt. The Debtors’ mailing address is 675
McDonnell Blvd., Hazelwood, Missouri 63042.

                                                        1
 Case: 4:20-cv-01227-JAR Doc. #: 46 Filed: 10/12/20 Page: 2 of 3 PageID #: 2343




Bankruptcy Court for the District of Delaware (the “Bankruptcy Court”) by filing voluntary

petitions for relief under Chapter 11 of Title 11 of the United States Code, 11 U.S.C. §§ 101-1532,

et seq. (the “Bankruptcy Code”). The Debtors’ Chapter 11 cases (the “Chapter 11 Cases”) are

now pending before The Honorable John T. Dorsey, United States Bankruptcy Judge, and are

being jointly administered for procedural purposes only under the caption In re Mallinckrodt plc,

Case No. 20-12522.

       PLEASE BE FURTHER ADVISED that pursuant to Section 362 of the Bankruptcy

Code, as of the commencement of the Chapter 11 Cases, the above-captioned action has been

automatically stayed as against the applicable Debtor/Third-Party Defendant. Section 362 of the

Bankruptcy Code provides, in part, that the filing of a petition to commence a Chapter 11 case

operates as a stay of “the commencement or continuation, including the issuance or employment

of process, of a judicial, administrative, or other action or proceeding against the debtor that was

or could have been commenced before the commencement of the case under [Chapter 11], or to

recover a claim against the debtor that arose before the commencement of the case under [Chapter

11]” and “any act to collect, assess, or recover a claim against the debtor that arose before the

commencement of the [bankruptcy] case. . . .” 11 U.S.C. §§ 362(a)(1) & (6).

       PLEASE BE FURTHER ADVISED that additional information regarding the status of

the Chapter 11 Cases may be obtained by reviewing the docket of the Chapter 11 Cases, available

electronically at https://ecf.deb.uscourts.gov (PACER login and password required) or free of

charge via the website maintained by the Debtors’ proposed claims and noticing agent, Prime Clerk

LLC, at http://restructuring.primeclerk.com/Mallinckrodt or by contacting the proposed

bankruptcy counsel for the Debtors: (i) Latham & Watkins LLP, 885 Third Avenue, New York,

New York 10022, Attn: George Davis, George Klidonas, Andrew Sorkin, and Anupama



                                                 2
 Case: 4:20-cv-01227-JAR Doc. #: 46 Filed: 10/12/20 Page: 3 of 3 PageID #: 2344




Yerramalli (emails: george.davis@lw.com, george.klidonas@lw.com, andrew.sorkin@lw.com,

and anu.yerramalli@lw.com.com); Latham & Watkins LLP, 355 South Grand Avenue, Suite 100,

Los Angeles, California 90071, Attn: Jeffrey Bjork (email: jeff.bjork@lw.com); and Latham &

Watkins LLP, 330 North Wabash Avenue, Suite 2800, Chicago, Illinois 60611, Attn: Jason Gott

(email: jason.gott@lw.com); and (ii) Richards, Layton & Finger, P.A., One Rodney Square, 920

North King Street, Wilmington, Delaware 19801 (Attn: Mark D. Collins (collins@rlf.com) and

Michael J. Merchant (merchant@rlf.com).



Dated: October 12, 2020                          By: /s/ David R. Erickson
                                                 SHOOK, HARDY & BACON LLP
                                                 David R. Erickson, # 31532(MO)
                                                 Steven D. Soden, # 41917(MO)
                                                 2555 Grand Boulevard
                                                 Kansas City, MO 64108-2613
                                                 Telephone: 816.474.6550
                                                 Facsimile: 816.421.5547
                                                 derickson@shb.com
                                                 ssoden@shb.com

                                                 ATTORNEYS FOR THIRD-PARTY
                                                 DEFENDANT MALLINCKRODT LLC




                                             3
